The only error assigned which requires consideration is, that Corrin has failed to indorse on the replevy bond, and on his last execution, a credit for the costs adjudged against him when the *207same case was formerly before this court. It is probable, if the suggestion had then been made, that the court would have thought it equitable and proper to have ordered the endorsement; but the order not having been entered, and there being no express law requiring that such a credit should be given, the omission can not be considered as an error in law. Wherefore, it is considered by the court, that the writ of error aforesaid be dismissed, and that the plaintiff pay to the defendant his costs in this behalf expended, which is ordered to be certified to the said court.